J-S51031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.J.O., A              :   IN THE SUPERIOR COURT OF
    MINOR APPEAL OF L.E.S., MOTHER             :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 588 EDA 2017

                    Appeal from the Decree January 12, 2017
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001280-2016,
                           CP-51-DP-00000069-2013

    IN THE INTEREST OF: I.I.O., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.E.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 589 EDA 2017

                    Appeal from the Decree January 12, 2017
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001281-2016,
                           CP-51-DP-00000070-2013


BEFORE:      BOWES, SHOGAN, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED SEPTEMBER 06, 2017

        Appellant, L.E.S. (“Mother”), files this appeal from the decrees entered

January 12, 2017, in the Court of Common Pleas of Philadelphia County


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S51031-17



granting the petition of the Department of Human Services (“DHS”) and

involuntarily terminating her parental rights to her minor, dependent sons,

A.J.O., born in November of 2009, and I.I.O., born in August of 2012

(collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b).1,          2
                                                   Mother further appeals the orders

dated January 12, 2017, changing the Children’s permanency goal to

adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.3 After review,

we affirm the trial court’s decrees and orders.

       The trial court summarized the relevant procedural and factual history

as follows:

       The family in this case became known to DHS in 2009, before
       the Children were born, when DHS received a General Protective
       Services (“GPS”) report that Mother had stolen a car and left
       Children’s two siblings unsupervised. DHS obtained an Order for
       Protective Custody (“OPC”) for these children on April 5, 2009.
____________________________________________


1
   By separate decrees entered February 28, 2017, the trial court
involuntarily terminated the parental rights of father and/or putative father,
A.I.O. (“Father”), with respect to the Children. The court additionally
entered a decree as to unknown father with respect to I.I.O. An appeal has
not been filed by Father or any unknown father, nor is Father or any
unknown father a party to the instant appeal.
2
  While the court referenced only Sections 2511(a)(2), (5), (8), and (b) on
the record, Notes of Testimony (“N.T.”), 1/12/17, at 101, in its decrees the
court additionally included subsection 2511(a)(1). Decrees of Involuntary
Termination of Parental Rights, 1/12/17.
3
  Orders changing the Children’s permanency goals to adoption were not
entered until February 28, 2017, upon termination of Father’s parental
rights.




                                           -2-
J-S51031-17


       This OPC was discharged on April 8, 2009, the temporary
       commitment was ordered to stand, and these children were
       placed in a foster home.        These children were adjudicated
       dependent on April 23, 2009. They were reunified with Mother
       on May 1, 2010, and their dependent petitions were discharged.
       [A.J.O.] was born [in November 2009]. DHS implemented In-
       Home Protective Services (“IHPS”) on April 9, 2012, after
       allegations of child abuse. On April 25, 2012, Mother was
       arrested for purchase and possession of a controlled substance.
       [In August 2012], DHS received a GPS report that Mother had
       tested positive for benzodiazepines and cocaine at the time of
       [I.I.O.]’s birth. On December 4, 2012, DHS received a GPS
       report that Mother had left [I.I.O.], who was three months old at
       the time, in a cab and had not returned. [I.I.O.] was taken to
       the hospital, but was discharged into Father’s care soon
       afterwards. Mother was found guilty of possession on December
       6, 2012, and sentenced to nine months of probation.

       At a January 17, 2013, adjudicatory hearing, [A.J.O.], [I.I.O.,]
       and the two other children were adjudicated dependent and
       committed to DHS.[4] Mother was given twice weekly supervised
       visitation at the agency, and was referred to the Clinical
       Evaluation Unit (“CEU”) for drug screen, dual diagnosis
       assessment, and monitoring. DHS was ordered to refer Mother
       for domestic violence counselling. On February 20, 2013, a
       Family Service Plan (“FSP”) was developed, with a goal of
       reunification. At a March 7, 2013, permanency review, DHS was
       ordered to refer Mother for a parenting capacity evaluation, and
       back to CEU for three random screens and an assessment.
       Mother was found minimally compliant with her FSP objectives.
       At a June 10, 2013, permanency hearing Mother was again
       found minimally compliant, and was ordered to attend scheduled
       visitation.   Mother was ordered to CEU for forthwith drug
       screening. She tested positive for benzodiazepines. On July 30,
       2013, Mother tested positive for opiates and PCP and was
       discharged from her drug and alcohol treatment program for
       non-attendance.


____________________________________________


4
 Mother’s two older children are not the subject of the within matter.
Mother additionally has a younger child, who is not in care.



                                           -3-
J-S51031-17


       The FSP was revised on October 28, 2013. Mother’s new goals
       were to stabilize mental health, maintain a relationship with the
       Children, eliminate domestic violence, and provide safe living
       conditions. Mother was found moderately compliant on October
       21, 2013, permanency review. Mother did not attend mental
       health treatment between September 2013, and January 2014.
       On February 27, 2014, the FSP was revised and the Children’s
       permanency goal was changed to adoption. It reverted to
       reunification after a September 24, 2014, FSP revision. At a
       November 6, 2014, permanency review, the court noted that
       Mother had visited consistently with the Children, had completed
       drug and alcohol treatment, domestic violence, and housing
       services.    Mother was given unsupervised visits with the
       Children.    Mother was found substantially compliant at the
       February 4, 2015, permanency review, and was referred to CEU
       for a forthwith drug screen. A March 11, 2015, FSP revision
       changed the Children’s goal to adoption. Under this FSP, Mother
       was referred for a parenting capacity evaluation. Mother was
       moderately compliant at a May 7, 2015, permanency review, and
       was ordered for forthwith drug screen and three randoms.

       DHS filed petitions for goal change and termination of Mother’s
       parental rights on September 25, 2014, which were amended on
       August 13, 2015. The trial court heard the petitions on January
       11, 2016. The court noted that Mother had shown substantial
       compliance with the permanency plan. The trial court denied
       termination of Mother’s parental rights and instead ordered that
       the goal be changed from reunification to permanent legal
       custody.[5]

       At a June 20, 2016, permanency review hearing, the court noted
       that Mother was moderately compliant with the permanency
       plan. Mother was offered supervised community visits with
       twenty-four hours’ confirmation. Mother was referred to CEU for
       a drug screen with three random drug screens and to Behavioral
       Health System (“BHS”) for consultation and/or evaluation.
       Mother was also ordered to comply with mental health treatment
       and medication, and to sign all appropriate releases and
       consents.     In addition, Mother was ordered to provide
____________________________________________


5
  While DHS appealed this determination, these appeals were ultimately
withdrawn. Superior Court Docket Nos. 490-91 EDA 2016.



                                           -4-
J-S51031-17


     confirmation of employment.          Mother tested positive for
     benzodiazepines at CEU on June 20, 2016, July 6, 2016, and July
     15, 2016.    On July 19, 2016, Mother was referred to the
     Achieving Reunification Center (“ARC”), but she was discharged
     on August 9, 2016, for failure to respond to outreach efforts.

     On August 1, 2016, Mother arrived to a supervised visit with
     Children’s siblings twenty-five minutes late and under the
     influence of an unknown substance. On August 9, 2016, Mother
     had a supervised visit with Children at which [I.I.O.] refused to
     greet Mother and when Mother requested a hug, he said “No,”
     and ran back to the Community Umbrella Agency (“CUA”) case
     manager (“CM”). Children sat with the CM to eat during the
     visit, though [A.J.O.] eventually joined Mother when she asked.
     [I.I.O.] refused to sit with Mother and cried, also repeatedly
     asking for his foster parent. During the same visit, Mother used
     profanity in front of the Children and vented about issues
     surrounding the case.

     At a September 1, 2016, permanency review hearing, the court
     noted that Mother showed moderate compliance with the
     permanency plan. Mother was ordered to continue with weekly
     supervised visits at the agency, at Children’s discretion, with
     twenty-four hours’ notice. The court also noted that Mother was
     referred for housing and that she was employed at McDonald’s.
     Mother was referred to CEU for a forthwith drug screen and five
     random drug screens. Mother was also ordered to provide
     documentation of her daily dosage of mental health medication
     to the CUA. CUA was ordered to refer Mother for a bonding
     evaluation.

     Around December 2016, CEU issued a progress report for Mother
     which noted that Mother tested positive for opiates at CEU on
     September 16, 2016, and that on October 7, 2016, an object
     was found floating in Mother’s urine at her drug screen, which
     was rejected. Mother tested negative for drugs on November 8,
     2016, November 16, 2016, and November 17, 2016; however,
     her creatinine levels were 15, 3, and 3 mg/dl, respectively,
     meaning Mother’s urine was fully diluted.      The report also
     showed that Mother completed an assessment at CEU on
     November 16, 2016 and would be referred for outpatient dual
     diagnosis treatment at The Wedge Medical Center (“the
     Wedge”). On December 1, 2016, Mother submitted a urine
     sample for drug screen at CEU and tested negative for all
     substances, though her creatinine level was 4 mg/dl, again fully

                                   -5-
J-S51031-17


        diluted. A sample is considered fully diluted if the creatinine
        level is less than 20 mg/dl. In December 2016, CM learned that
        Mother has diabetes which can cause excessive thirst. (N.T.
        1/12/17, pgs. 68-69). It still did not explain the full dilution of
        her urine because Mother’s creatinine levels were normal on
        other drug screens. At different permanency hearings, the trial
        court always found reasonable efforts on the part of DHS.
        Mother was moderately compliant with the permanency plan and
        has not successfully completed her parental objectives. On
        December 22, 2016, DHS filed petitions to involuntarily
        termination [sic] Mother’s parental rights and change the
        permanency goal to adoption.

        The petitions for goal change and termination of parental rights
        were heard on January 12, 2017. At the time of the termination
        trial, Children were seven and four years old and had spent
        forty-eight months, four years, in the foster care system. (N.T.
        1/12/17, pgs. 33, 56, 63). . . .

Trial Court Opinion (“T.C.O.”), 4/7/17, at 1-4 (footnote omitted).

        In support of its petitions to terminate parental rights and for a goal

change, at the combined termination and goal change hearing on January

12, 2017, DHS presented the testimony of William Russell, Ph.D., licensed

psychologist, who conducted a parenting capacity evaluation of Mother dated

January 10, 20166 with Samantha Peterson, M.A., and was accepted as an

expert in forensic psychology, and Giovanni Antonie, CUA case manager,

Bethanna, as well as DHS Exhibits 1 through 3 and 5 through 8.           Mother

additionally testified on her own behalf.




____________________________________________


6
    Dr. Russell’s evaluation was marked as DHS Exhibit 2.




                                           -6-
J-S51031-17



       Following the hearing, on January 12, 2017, the trial court entered

decrees involuntarily terminating the parental rights of Mother pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). Thereafter, on February

10, 2017, Mother, through appointed counsel, filed notices of appeal, along

with concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925.       On February 28, 2017, the trial court entered orders

changing     the   Children’s    permanency      goal   to   adoption.   This   Court

consolidated Mother’s appeals sua sponte on March 3, 2017.

       On appeal, Mother raises the following issue for our review:

       1. Did the trial court commit an error of law and abuse of
          discretion by involuntarily terminating Mother’s parental
          rights under 23 Pa.C.S.[A.] [§] 2511 (a)(1), (2), (5), and (8)
          where the Department of Human Services failed to prove by
          clear and convincing evidence that Mother was unfit and/or
          unwilling to parent her Children?

Mother’s Brief at 3.7
____________________________________________


7
  We observe that in her appellate brief, Mother stated her issues on appeal
somewhat differently from her Rule 1925(b) Statement filed with her notice
of appeal. Notwithstanding, we find that Mother has preserved challenges to
the trial court’s termination of her parental rights pursuant to Sections
2511(a)(1), (2), (5), and (8).      Mother, however, failed to preserve a
challenge related to the goal change and subsection (b) by failing to raise
the issues in the statement of questions involved section of her brief. She
also failed to present argument related thereto in her brief. As such, we find
that Mother has waived these claims. In re W.H., 25 A.3d 330, 339 n.3
(Pa.Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d 364 (2011) (quoting
In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate
brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”). See also In re M.Z.T.M.W.,
(Footnote Continued Next Page)


                                           -7-
J-S51031-17



      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).        “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite


                       _______________________
(Footnote Continued)

2017 WL 2153892 (Pa.Super. May 17, 2017) (holding that the appellant
waived her challenge to Section 2511(b) by failing to include it in her concise
statement and statement of question involved). Nevertheless, in light of the
bifurcated analysis, we review subsection (b) infra and determine that, had
Mother preserved this issue, we would have found it lacked merit.




                                            -8-
J-S51031-17



result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

       The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.

       Our case law has made clear that under Section 2511, the court
       must engage in a bifurcated process prior to terminating
       parental rights. Initially, the focus is on the conduct of the
       parent. The party seeking termination must prove by clear and
       convincing evidence that the parent’s conduct satisfies the
       statutory grounds for termination delineated in Section 2511(a).
       Only if the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).         We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

       In the case sub judice, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as

(b).   We have long held that, in order to affirm a termination of parental


                                     -9-
J-S51031-17



rights, we need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). See In re B.L.W., 843 A.2d
380, 384 (Pa.Super. 2004) (en banc).         Here, we analyze the court’s

termination decree pursuant to subsections 2511(a)(2) and (b), which

provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                     ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).



                                    - 10 -
J-S51031-17


     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.        To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002)).

     In the instant matter, in finding grounds for termination pursuant to

Section 2511(a)(2), the trial court reasoned,

     Children were taken into DHS custody because Mother was
     unable to provide essential parental care: child abuse was
     reported concerning [A.J.O.]; Mother left [I.I.O.], three months
     old at the time, in a taxi cab and did not return; Mother was
     later incarcerated; and both [c]hildren had been born with drugs
     in their system. Mother is unable to remedy the causes of her
     repeated and continued incapacity to provide Children with
     essential parental care, control, or subsistence necessary for
     Children’s physical and mental well-being.       Mother did not
     successfully complete all of her objectives, and was moderately
     compliant with the permanency plan since January 11, 2016, the
     date the court previously denied DHS’ request to terminate her
     rights. Mother admitted that her one[-]bedroom apartment is
     insufficient housing. Mother was referred more than once to
     ARC for housing and was discharged in August 2016 for
     noncompliance. Mother also failed to promptly notify CM about
     her back-rent notice, and waited until about a month later to

                                    - 11 -
J-S51031-17


     inform CM and request assistance. Mother has made very little
     effort in finding appropriate housing. Mother was showed [sic]
     income-based housing, but she failed to take advantage of the
     opportunity. Mother has no suitable housing. Mother was
     ordered by the court to maintain her job at McDonald’s, but she
     left her employment without any reason. Mother claims that she
     has another job, but she has failed to provide any
     documentation verifying employment after being asked
     numerous times. Up until November 29, 2016, Mother was
     attending her mental health program and taking her prescribed
     medication. Mother’s drug screens from December 1, 2016,
     through the first week of January 2017 indicate that Mother is
     not taking her prescribed medication of benzodiazepines, as
     testified by the [p]sychologist, due to relatively low dosage in
     her urine at five nanograms per milliliter. Mother’s erratic
     behavior at visits and family therapy sessions causes a lot of
     concern as to whether her mental health treatment is effective.
     Mother routinely uses profanity and becomes very aggressive
     and belligerent toward adults and the Children. Mother tries to
     interrogate the Children as to why they refuse to visit with her,
     causing both [c]hildren immense distress. The psychologist
     testified that Mother had difficulty accepting any responsibility
     for why her [c]hildren are in foster care. The [p]sychologist
     testified that he was unable to confirm Mother’s weekly visits to
     seek her medication. The [p]sychologist testified that he was
     concerned that Mother was prescription shopping. The
     [p]sychologist further testified that Mother was not in a position
     to parent the Children in her current state. Mother testified that
     she did not have a drug problem. Mother was ordered to attend
     the [W]edge drug and alcohol treatment program. Mother had
     an intake, but never returned. Mother admitted to not complying
     with court orders. Mother did comply with drug screens on
     December 1, 2016, to the first week in January 2017. Mother
     had three drug screens, whereby her creatinine level was fully
     diluted. The drug screen results show that Mother is washing her
     urine. Mother claims that her diabetes may be the cause for the
     dilution of her urine. However, the court took judicial notice that
     previous drug screens provided by Mother showed that Mother
     was able to maintain normal creatinine level. Mother has not
     successfully completed a drug and alcohol program. As to her
     visits, Mother is very inconsistent, which Mother admitted.
     Mother failed to confirm her visits on numerous occasions,
     without valid reasons. Whenever she visits, Mother’s behavior is
     so inappropriate and erratic that the visit is either cancelled or

                                   - 12 -
J-S51031-17


      she causes immense distress to the Children whereby they
      become afraid of Mother. Subsequently, the Children do not
      want to visit with Mother. Mother attempts to bribe the Children
      with food or false expectations to make them visit with her.
      Mother is unable to prioritize Children’s needs over her needs.
      Mother’s behavior has also caused strife between the Children
      and their other siblings. Mother has failed to take affirmative
      steps to place herself in a position to parent Children. Children
      need permanency, which Mother cannot provide. Mother lacks
      the motivation to follow through with and complete the steps
      necessary to place herself in a position to parent Children.
      Mother is unable to meet the Children’s physical and emotional
      needs. Therefore, DHS met its burden under §2511(a)(2) of the
      Adoption Act and termination under this section was proper.

T.C.O. at 10-12 (citations to record omitted).

      Mother, however, argues that DHS did not present clear and

convincing evidence as to subsection (a)(2). Mother’s Brief at 16. Mother

maintains that she completed a parenting capacity evaluation, engaged in

mental health treatment and gained the relevant insight for the reason the

children came into care.     She further avers she obtained employment,

intended to “reconfigure” her apartment to accommodate the children and

“make the apartment work,” consulted with her landlord to secure a larger

apartment, “consistently” attended visitation, and completed parenting

classes and domestic violence counseling.        Id. at 17-22.   Mother further

asserts a lack of evidence of ongoing substance abuse. Id. at 22. Mother

indicates that she completed drug and alcohol treatment in November 2014.

Id. Despite the testimony of the CUA case manager, since that time, she

has had negative drug screens.       While the drug screens evidenced low

creatinine levels, Mother argues that she was diagnosed with diabetes. Id.


                                    - 13 -
J-S51031-17



at 23-24. Moreover, although Mother did not complete a second treatment

program at the Wedge, Mother posits that this does not suggest an ongoing

substance abuse problem. Id. at 24-25. More importantly, Mother indicates

that her employment conflicted with treatment and she, therefore, chose to

maintain employment, another objective.      Id. at 25. We disagree.

      A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2). Mother failed to complete

her established FSP objectives aimed at reunification with the Children. At

the time of the hearing, the Children had been in placement for

approximately four years, I.I.O. for almost his entire life. N.T., 1/12/17, at

33, 63.    CUA case manager, Giovanni Antonie, recounted Mother’s FSP

objectives as compliance with CUA and court orders, mental health

treatment, and visitation with the Children, as well as securing suitable

housing.   N.T. at 33-34.     Notably, employment and drug and alcohol

treatment became the subject of court order.      See DHS Exhibits 3, 5, 6.

See also N.T. at 36, 49.     Mr. Antonie described Mother’s compliance as

“moderate.”   N.T. at 53.   Further, Dr. Russell, who conducted a parenting

capacity evaluation of Mother in January 2016, recognized a “pattern of the

inability or unwillingness to comply with the family service plan in order to

get your children from this situation where they can be safe and

permanent.” Id. at 22.

      As to housing, Mother remained in the same one-bedroom apartment

which she admitted was “insufficient.” Id. at 34, 92. Not only was Mother

                                    - 14 -
J-S51031-17



shown income-based housing, she was referred a second time to ARC on

July 19, 2016, but was discharged on August 9, 2016 for non-compliance

with outreach.       Id. at 34-35.       In addition, CUA, despite untimely and

delayed notification from Mother, also submitted an application to receive

funding for back-rent on November 1, 2016. Id. at 38-39. According to Mr.

Antonie, Mother now references “making her current apartment work.” Id.
             8
at 39, 92.       He continued, “She is already referred to the DHS housing unit

and she states that she continues to look for appropriate housing[,] but we

have nothing tangible to verify.”         Id. at 39-40.   Likewise, after failing to

maintain employment at McDonald’s, Mother represented she had obtained

new employment as of January 6, 2017, although she failed to supply any

verifying documentation thereof.9 Id. at 36-38.

       Although Mother’s visits with the Children were unsupervised for a

time, when Mr. Antonie began to oversee the case in June 2016, Mother’s

visits were again supervised and inconsistent. Id. Significantly, Mr. Antonie

recounted numerous incidents during visitation involving Mother which

served to impact negatively upon her bond with the Children as well as her



____________________________________________


8
  Mother testified similarly,          suggesting   she   could   “reconfigure”   her
apartment. Id. at 84.
9
  Mr. Antonie acknowledged that Mother may have failed to provide this
documentation due to lack of time. Id. at 38.




                                          - 15 -
J-S51031-17



two older children’s relationship with the Children.10     Id. at 41-52, 64-67.

For example, Mr. Antonie reported an incident in July of 2016 where Mother

slapped one of the Children’s older siblings in the face and then proceeded to

yell profanities at the Children through a car window for two to three hours,

upsetting them. Id. at 42. As a result, Mother’s visitation was suspended

by the CUA until the Children were engaged in therapy. Id. at 43. At the

following visit in August 2016, the Children were hesitant to greet and

interact with Mother upon commencement.            I.I.O. was scared and stayed

with Mr. Antonie and cried for thirty minutes. During the visit, Mother was

belligerent and used inappropriate language.         Mr. Antonie described little

interaction between Mother and the Children, and upon conclusion, the

Children were excited to see the foster parents.        Id. at 64-66.   By court

order in September 2016, visitation was thereafter at the Children’s

discretion.     Permanency Review Order, 9/1/16.           Notably, CUA again

suspended visitation, cancelling a visit at the end of October 2016 due to

Mother’s behavior. Id. at 51-52. At the time of the hearing, Mr. Antonie

indicated that neither child desired visitation with Mother. Id. at 58. A.J.O.

last visited with Mother on September 3, 2016. Id. at 53. I.I.O. last visited

with Mother on October 22, 2016. Id. at 53. When asked for the Children’s
____________________________________________


10
   According to Mr. Antonie, Mother was belligerent, used inappropriate
language and discussed inappropriate topics, and interrogated the Children,
including using her older children, as to their desire not to visit. Id. at 41-
52, 64-66.



                                          - 16 -
J-S51031-17



rationale, Mr. Antonie indicated the Children described Mother as “scary.”

Id. at 47.

      Moreover, Mr. Antonie expressed continuing concerns with Mother’s

behavior related to mental health and substance abuse. Id. at 41, 45, 48-

49. These concerns were echoed by Dr. Russell. Id. at 23-25. While the

record reflects that Mother completed drug and alcohol treatment in 2014,

Permanency Review Order, 11/16/14, Mr. Antonie observed “multiple

occasions” where Mother was “seemingly under the influence.”            N.T.,

1/12/17, at 48-49. After assessment by the CEU on November 16, 2016,

Mother was referred to an outpatient dual diagnosis treatment program at

the Wedge. Id. at 49; DHS Exhibit 3. Despite acknowledging that she was

court-ordered to attend the program, Mother failed to attend beyond intake.

Mother explained that she secured employment and did not want to forego

income. Id. at 49, 89-90. Significantly, Mr. Antonie disclosed that Mother

did not admit any issues with drugs and alcohol and indicated her belief that

she “didn’t need” the program “because she doesn’t do drugs.” Id. at 49.

      Further, screening by the CEU in September 2016 was positive for

opiates, and an object was found floating in Mother’s urine sample in

October 2016. DHS Exhibit 3. Subsequent CEU screenings in November and

December of 2016 and January of 2017 revealed creatinine levels suggesting




                                   - 17 -
J-S51031-17



dilution.11 Id. at 70-72; DHS Exhibits 3, 8. The screenings from December

of 2016 and January of 2017 also revealed traces of cocaine, marijuana,

opiates, as well as barbiturates and benzodiazepines. Id. Dr. Russell also

expressed concerns regarding Mother’s continued substance abuse and

feared that she was potentially “prescription shopping.”         Id. at 20, 23.

       Mr.    Antonie     testified   regarding    documentation   from   Cognitive

Behavioral Health Services suggesting that Mother, who was diagnosed with

depression and anxiety, id. at 14; DHS Exhibit 2 at 7, 12, was in “treatment

compliance” as of November 29, 2016.               However, five attempts to obtain

any subsequent documentation were unsuccessful.12 Id. at 40. Mr. Antonie

also stated that he “discussed with Mother the fact that [he] need[s]

documentation from Cognitive Behavioral Health regarding her treatment”

and that “she could or should get that documentation and provide it to

[him].”      Id. at 40.    Notably, Mr. Antonie was concerned about Mother’s

cooperation with mental health treatment.              He testified to “quite a few

____________________________________________


11
   Mr. Antonie acknowledged that Mother was diagnosed with diabetes. He
did not, however, concede a correlation with creatinine levels. Id. at 68-69.
Further, Dr. Russell explained that “the most common form of specimen
tampering is sample dilution which would bring in a very low creatinine
level.” Id. at 25.
12
    Mother testified she remained actively engaged in mental health
treatment. Id. at 82-83. Critically, however, the trial court found Mr.
Antonie to be credible and Mother not to be credible. Id. at 101.




                                          - 18 -
J-S51031-17



incidents with [M]other during supervised visits or agency visits that would

question behavior and cooperation with mental health treatment.”        Id. at

41-42.

      Lastly, Dr. Russell noted that Mother was “avoidant and minimizing”

with respect to the causes for the Children being placed into care. Id. at 16.

Further, he indicated that concerns persisted such that Mother was unable to

provide for Children’s safety and permanency.     Dr. Russell stated, “At this

point, I have heard nothing that would indicate she has made any significant

change in her behavior or her history and at this time she would continue to

remain unable to provide safety and permanency for her children.”       Id. at

26. Similarly, Mr. Antonie testified, “[S]ince I’ve had the case, besides the

last two months I would say, her behavior has been erratic and detrimental

to the [C]hildren when she’s in their presence.”     Id. at 54.   He indicated

Mother was not in a position for reunification. Id. at 57.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.   The court cannot and will not subordinate

indefinitely a child's need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa.Super. 2006). Hence, the record substantiates the conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused the Children to be without essential parental control or

subsistence necessary for their physical and mental well-being. See In re

                                    - 19 -
J-S51031-17



Adoption of M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not

remedy this situation.   See id.    As noted above, in order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a) before assessing the determination

under Section 2511(b), and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

     We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S. § 2511(b). The emotional needs and welfare of the child
     have been properly interpreted to include “[i]ntangibles such as
     love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
     791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
     a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
     (1993)], this Court held that the determination of the child’s
     “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791. However, as discussed below, evaluation of a child’s bonds
     is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”        In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).




                                   - 20 -
J-S51031-17



        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33
A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In the case sub judice, in reasoning that termination of Mother’s

parental rights favors the Children’s needs and welfare under Section

2511(b) of the Adoption Act, the trial court stated,

        Mother was inconsistent in her visits with the Children, even
        missing [I.I.O.]’s birthday without so much as a phone call.
        Mother’s belligerent outbursts and use of profanity in front of
        Children scared them leading to them not wanting to see her.
        Mother tried to interrogate the Children multiple times about
        why they did not want to visit with her, which distressed the
        Children immensely and resulted in Children refusing to visit with
        Mother. [A.J.O.] last visited with Mother in September 2016 and
        [I.I.O.] last visited Mother in October 2016. When Children were
        still visiting Mother, they were excited to see the foster parents
        at the end of the visit, even running to greet them. Children are

                                      - 21 -
J-S51031-17


        very much attached to the foster parents, who take care of all
        Children’s needs, and Children are generally quite happy.
        Mother does not participate in IEP meetings or [A.J.O.]’s
        therapeutic services. The foster parents take both Children for
        weekly outpatient therapy; Mother has never inquired into
        Children’s progress in school or therapy. Children are in a safe,
        permanent, and pre-adoptive home.           DHS witnesses were
        credible, while Mother was not. CM testified that adoption is in
        the best interests of both Children and neither would suffer
        irreparable harm if Mother’s parental rights were terminated.
        Consequently, the trial court did not abuse its discretion when it
        found, by clear and convincing evidence, that there was no
        parental bond and that termination of Mother’s parental rights
        would not destroy an existing beneficial relationship.

T.C.O. at 16-17 (citations to record omitted).

        Upon review, we conclude the record supports the trial court’s finding

that the Children’s developmental, physical and emotional needs and welfare

favor termination of Mother’s parental rights pursuant to Section 2511(b).

There    was    sufficient   evidence   to   allow   the   trial   court   to   make   a

determination of the Children’s needs and welfare, and as to the existence of

a bond between Mother and the Children that, if severed, would not have a

detrimental impact on them.

        As indicated, Dr. Russell opined that Mother cannot provide for

Children’s safety and permanency. N.T., 1/12/17, at 25-26. He, as well as

CUA case manager Mr. Antonie, expressed continuing concerns as to

Mother’s substance abuse and mental health.                 Id. at 23-25, 41, 45.

Critically, as also noted, Mr. Antonie, who did not recommend reunification,

id. at 57, described Mother’s behavior as “erratic and detrimental to the

children.”     Id. at 54.


                                        - 22 -
J-S51031-17



       Moreover, and more importantly, the Children are no longer interested

in seeing and having visitation with Mother.          Id. at 53, 58.   Rather, the

Children are in a pre-adoptive foster home where they have adjusted and

are doing well. N.T. at 32, 58. The Children look to their foster parents to

meet their needs.13 Id. at 60-61. As testified by Mr. Antonie,

       Q. As far as the children, how have they transitioned to this
       foster home with [foster family]?

       A. They’ve done extremely well in the short period of time. The
       first few weeks the foster mother did take off of work to
       acclimate the boys to the home. They’re both registered in
       school and have friends and they feel very happy. Whenever I
       see them, they’re very excited to be where they are. Recently I
       think it was [A.J.O.] who told me that he wants to stay here
       forever.

       Q. Okay. And what about [I.I.O.]? How is he bonding to the
       foster home?

       A. He’s very attached to both of the parents. When I’m at the
       home, I can see him wanting to be held by both of them. When
       he has an issue, he adheres to the structure they laid out for him
       and he would ask to talk about certain things which is very new
       to [I.I.O.].

Id. at 58.     As a result, Mr. Antonie indicated that adoption was in the

Children’s best interests.       Id. at 61-62.     He expressed that the Children

would not suffer irreparable harm by terminating Mother’s rights. Id. As to

A.J.O., Mr. Antonie explained, “He makes it very clear he wants no contact

____________________________________________


13
   Mr. Antonie related that both children receive therapeutic services.
Further, A.J.O. has an IEP and receives speech therapy. Mother does not
participate. Id. at 58-61.



                                          - 23 -
J-S51031-17



with [M]other and this has been ongoing for the past four months. He’s very

attached and bonded to his new community. And I think going backwards

would be detrimental to him.” Id. at 61. Similarly, as to I.I.O., Mr. Antonie

stated, “He’s also very attached and bonded to his new atmosphere. He’s

gained a lot of weight.       He looks much healthier.       And also moving

backwards for him would be detrimental to his progress.” Id. at 62-63.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s developmental, physical and emotional needs

and welfare. While Mother may profess to love the Children, a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion. We conclude that the record supports the termination of Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b), and the goal

change to adoption.

      Decrees and orders affirmed.

                                     - 24 -
J-S51031-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/2017




                          - 25 -